 1
 2
 3
 4                                                                 JS-6
 5
 6
 7
 8
 9              IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. CV 17-7821 JFW (MRW)
13   BRIAN G.,
14                     Plaintiff,
                                            JUDGMENT
15                v.
16   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
17
                       Defendant.
18
19
           Pursuant to the Order Accepting Findings and Recommendations of the
20
     United States Magistrate Judge,
21
           IT IS ADJUDGED that the decision of the Administrative Law Judge is
22
     AFFIRMED. Judgment is hereby entered in favor of Defendant.
23
24
     DATE: November 7, 2018             ___________________________________
25                                      HON. JOHN F. WALTER
26                                      UNITED STATES DISTRICT JUDGE
27
28
